 II*% - w 8 ifIn the Matter of ROEMER BROS. TRUCKING CO., INC.,' ROEMER GARAGE,INC.'andINTERNATIONALASSOCIATION OFMACHINISTS,LODGE#340Case No. C-680.Decided July 12, 1939Trucking Indu8try-Employer:companies commonly owned, controlled, andmanaged,and operated as a single,unified and integratedenterprise-Interfer-ence,Restraint,and Coercion-Discrimination:discharge,unionmembershipand activity,knowing or believing that conversation concerned the Union-Reinstatement-Back Pay:awarded,date of discharge to date of offer of rein-statement,excluding period from date of Intermediate Report to date of Order.Mr. Richard J. Hickey,for the Board.Cox and Walburg,byMr. William H. D. Cox,of Newark, N. J.,for the respondents.Isserman,Isserman, Rothbard cfi Kapelsohn,byMr. Sol D. Kapel-8ohnandMr. Abraham J. Isserman,of Newark, N. J., for the Union.Mr. William Logan Donnel,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalAssociation of Machinists,Lodge #340, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issuedits complaint, dated January 26, 1938, against Roemer Bros. Truck-ing Co., Inc. and Roemer Garage, Inc., both of Newark, New Jersey,herein collectively called the respondents, alleging that the respond-ents had engaged in and were engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied1The captions in the complaint and other pleadings refer to the respondents as"Roemer Brothers Trucking Company, Inc."and "The Roemer Garage,Inc."ExhibitsIntroduced in evidence show the true names of the respondents to be as set forth above.At the close of the hearing a motion to amend the complaint to conform to the proofwas granted as to names.13 N. L.R. B., No. 63.549187930-39-vol. 13-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDby notice of hearing, were duly served upon the respondents and theUnion.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondents are commonly owned and con-trolled and are operated as a single, unified and integrated enter-prise; (2) that on or about September 25, 1937, Roemer Garage, Inc.discharged and thereafter refused to reinstate Robert Elbrecht, anemployee of Roemer Garage, Inc., for the reason that he had joinedand assisted the Union and had engaged in other concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection; and (3) that by this discharge of and refusal to reinstateElbrecht, and by various other acts, such as urging and warning itsemployees to refrain from becoming or remaining members of theUnion and threatening them with discharge and other reprisals forsodoing,Roemer Garage, Inc. interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On February 3, 1938, the respondents filed their joint answer,denying that they were engaged in interstate commerce within themeaning of the Act and that they had engaged in the alleged unfairlabor practices, and stating affirmatively that Elbrecht was dischargedfor inefficiency.Pursuant to notice, a hearing was held at Newark, New Jersey, onMarch 31, and April 1 and 2, 1938, before Harold Stein, the TrialExaminer duly designated by the Board. The Board, the respond-ents and the Union were represented by counsel and participated inthe hearing.During the course of the hearing, the Trial Examiner made anumber of rulings on motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.At the close of the hearing, the respondents moved to dismiss thecomplaint as to Roemer Bros. Trucking Co., Inc., on the ground thatthe evidence showed that this respondent was not Elbrecht's employer.The respondents also moved to dismiss the complaint as to RoemerGarage, Inc., on the ground that the evidence adduced at the hearingdid not sustain the allegations of the complaint concerning the com-mission of unfair labor practices by this respondent.The TrialExaminer reserved decision on these motions and disposed of themby the recommendations in his Intermediate Report.On May 16, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the respondents and the ROEMER BROS. TRUCKING COMPANY551Union, finding that the respondents had not engaged in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act,and recommending that the complaint be dismissed.On June 8, 1938, the Union filed exceptions to the IntermediateReport.On December 15, 1938, pursuant to notice duly served uponall the parties, oral argument, in which counsel for the respondentsand the Union participated, was had before the Board in Washington,D. C.The Board has reviewed the Union's exceptions to the IntermediateReport and hereby sustains them in so far as they are directed at theTrial Examiner's findings and conclusions that the respondents didnot engage in unfair labor practices within the meaning of Section 8(1) and (3) of the Act, and his recommendation based thereon.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSA. Roemer Bros. Trucking Co., Inc.Roemer Bros. Trucking Co., Inc., herein called the trucking com-pany, is a New Jersey corporation organized in 1919. Its principaloffice and place of business is located in Newark, New Jersey. It isengaged in the business of contract trucking. In 1937 the grossvolume of itsbusinesswas $547,000.At the time of the hearing, itowned afleet of 87 trucks, which it operated in New Jersey, New York,Connecticut,Massachusetts, and Pennsylvania, 'during 13,625 ofthe 26,153 available truck days 2 during the year 1937. Interstatehauls represented 4,563, or 331/3 per cent, of the total truck daysworked. Intrastate transportation of shipments which were deliveredto the trucking company's point of pick-up by interstate carriersaccounted for an additional 5 per cent of the total truck days worked.The trucking company has a certificate of the Commonwealth ofPennsylvania authorizing it to haul alcoholic beverages within thatCommonwealth.Fifteen of its trucks carry licenses of the State ofConnecticut, and six of its trucks carry licenses of the Common-wealth of Massachusetts.The trucking company has also secured alicense from the Interstate Commerce Commission under the so-called "grandfather's clause," preserving its rights, acquired byprevious transportation, to haul into and between Massachusetts,Rhode Island, Connecticut, New York, New Jersey, Pennsylvania,Delaware, Maryland, Virginia, and the District of Columbia.2A truck day varies from 8 to 12 hours in length. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year 1937 the trucking company purchased, at about$5,200 apiece, 5 trucks, which were delivered to it from a factorylocated at Allentown, Pennsylvania.Charles T. Roemer, the only salesman for the trucking company,solicits business in Connecticut, Pennsylvania, New York, and Mas-sachusetts as well as in New Jersey.The principal accounts of the trucking company are ChristianFeigenspan Brewing Company, for which coal and beverages aretransported, and Koppers Company, Seaboard Division, for whichcoke is hauled.Both of these businesses are seasonal.During thesummer the trucking company uses 30 to 40 trucks hauling for theBrewing Company, 8 to 10 trucks for the Koppers Company.Dur-ing the winter the trucking company uses 30 to 40 trucks hauling fortheKoppers Company, and 8 to 10 trucks for the Brewery Com-pany.To serve these two customers with a minimum of equipment,the trucking company each spring and fall changes the bodies upona number of its trucks, in the spring putting on bodies suitable forhauling beverages, and in the fall replacing these with bodies suitablefor hauling coke.B. Roemer Garage, Inc.Roemer Garage, Inc., herein called the garage company, is a NewJersey corporation organized in 1926. It operates two garages andis engaged in the business of storing, servicing, and repairing motorvehicles.Most of its repair work is done for the trucking company.At 82 Plane Street, Newark, New Jersey, the garage company op-erates a public garage, capable of storing 100 cars. It employs fourmen there, and services equipment of the trucking company.At1344 Thomas Street, Newark, New Jersey, the garage company op-erates a garage solely for the storage, maintenance, and servicingof the 87 trucks of the trucking company.At this location, it em-ploys a maintenance superintendent, a dispatcher, two painters, fivemechanics, and three floormen-12 persons in all, the two first-men-tioned being supervisors.The facts set forth above show that the trucking company's activ-ities, the interstate nature of which we have previously described,are responsible for most of the garage company's business.C. The interrelationship of the respondentsThe officers and stockholders of the respondents are set forthbelow : ROEMER BROS. TRUCKING COMPANY553Roemer Bros.Trucking Co., Inc.RoemerGarage, Inc.Name of StockholderOffice heldSharesheldOffice heldSharesheldCharles T. Roemer-.---.---President-------------------238President-------------------623Clarence J. Roemer.....--.Secretary and Treasurer--.--238Secretary and Treasurer-----623Lillian D. Roemer(--------Vice President--------------3h1Pauline Roemer 2--.-------------------------------------Vice President--------------1John J. Murphy ----------.------------------------------Maint. Supt----------------0Unnamed---------- --------------------------------------21------------------------------0IMrs. Charles T. Roemer.AMrs. Clarence J. Roemer.The principal office and place of business of both respondents islocated at 82 Plane Street.These premises are owned by the garagecompany.During 1937 the garage company charged the truckingcompany $1,300 for the use of this office space. One office staff hereserves both respondents with the same equipment.The premises at 1344 Thomas Street, which the garage companyoperates solely for the use of the trucking company, were leased inMarch 1935, for 5 years by the trucking company from the Jefferson'Terminal Corporation.There is no evidence that the garage companyhas subleased these premises from the trucking company or pays thelatter any rent for the use of this property.The garage company uses from 6,000 to 8,000 gallons of gasoline amonth.All the gasoline used by both respondents, amounting to30,000 gallons a month, is purchased by the trucking company. Bookentries are made by the respondents' common bookkeeper against thegarage company for the gasoline supplied to it by the trucking com-pany.All labor costs at the 1344 Thomas Street plant, including thepay roll, are charged by the garage company against the truckingcompany monthly, by direct journal entries.These intercorporatecharges are adjusted by an annual accounting, at which time alonedoes any money change hands between the two corporations.Clarence J. Roemer and his brother, Charles T. Roemer, transactall the business of the respondents.Charles T. Roemer is in chargeof thesalesof the trucking company. Clarence J. Roemer supervisesthe maintenance and the operation of the trucks and garages and theconduct of the office.Certain facts concerning the employment of Robert Elbrecht furtherilluminate the relationship between the respondents.Elbrecht workedat the 1344 Thomas Street premises from February 3, 1936, to Septem-ber 25, 1937, as a mechanic.All his work was done on trucks of thetrucking company.His pay checks were drawn against the accountof Roemer Garage, Inc.On each of his checks a check-protectingdevice belonging to the trucking company etched the sum payable and 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name of the trucking company. In the envelope containing eachcheck Elbrecht received was a printed slip reciting deductions madefor old age pension purposes.On all these slips the name of the truck-ing company is printed or stamped as his employer.As an incidentof his employment, Elbrecht obtained group life insurance.His in-surance policy recites that the lives of "certain employees of RoemerBros. Trucking Co. Inc." are insured.After his discharge, Elbrechtwas given a recommendation, signed by Clarence J. Roemer upon theletterhead of the trucking company, stating that Elbrecht had beenin the employ of the trucking company for the past 2 years as amechanic.We find that the respondents are commonly owned, controlled, andmanaged, and are operated as a single, unified and integrated enter-prise.sH. THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge #340, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the respondents.III. THE UNFAIR LABOR PRACTICESRobert Elbrecht worked as a mechanic at the Thomas Street garagefrom February 3, 1936, until his discharge on September 25, 1937.On August 10, 1937, Elbrecht joined the Union.He was the onlymember 4 of the Union among the respondents' employees, and afterjoining the Union until he was discharged he constantly attempted8Matter of Consolidated Edison Companyof New York,Inc.andUnited Electrical andRadio Workers of America,affiliatedwith the Committee for Industrial Organization, 4N. L. R. B71;Matter of Todd Shipyards Corporation,Robins Dry Dock and Repair Co.,and Tietjen and Lang Dry Dock Co.andIndustrial Union of Marine and ShipbuildingWorkers of America,5 N. L. R. B. 20;Matter of Waggoner Refining Company, Inc., andW. T. Waggoner EstateandInternational Association of Oil Field,Gas Well and RefineryWorkers of America; Matter of Waggoner Refining Company, Inc, and W. T. WaggonerEstateandWaggoner Employees Federation, 6 N.L.R. B. 731;Matter of Art CrayonCompany, Inc., and its affiliated company, American Artists Color Works, Inc.,andUnitedArtists Supply Workers, 7 N.L.R. B.102;Matter of Bloedel-Donovan Lumber Mills andColumbia Valley Lumber CompanyandInternationalWoodworkers of America,Local No.46, 8 N. L R. B. 230;Matter of Kling Factories,an assumed title used by D. D. Kling,A. J. Kling, and C. E. Helgren in the management of Chautauqua Cabinet Co,BrocktonFurniture Co., Herrick Furniture Co., John A. Kling(successor to Crandall Panel Co.),and Frewsburg FurnitureCo., andLocals 12, 13, 14,and 15, Organized Furniture Workersof Jamestown,N. Y.,8 N.L. R B. 1228;Matter of Swift and Company, Iowa PackingCompany and Newton Packing Company, Corporations,andLocal 630, Amalgamated MeatCutters and Butcher Workmen of North America and Detroit and Wayne County Fed-eration of Labor,10 N L R. B 991;Matter of Waterman Steamship CorporationandCommercial Telegraphers Union, Marine Division,A. F. of L.,10 N. L.R. B 1079.+ Curtis Abel, a mechanic,joined the Union shortly before he left the respondents'employ in November 1936. The respondents mistakenly believed that Abel was a unionmember when he first entered their employ in 1934.Abel joined the Union solely inorder to obtain a job elsewhere,and made no effort to organize the respondents'employees. ROEMER BROS. TRUCKING COMPANY555to persuade the other three mechanics on the day shift at the garageto become members of the Union.5 Shortly before Elbrecht's dis-charge, one mechanic had agreed to join, one had indicated his will-ingness to do so, and the third was undecided.After his dischargethe three mechanics lost interest in the Union.On October 4, 1937,9 days after Elbrecht's discharge, the respondents hired another me-chanic, one McClane, who is still employed at the garage.The respondents contend that Elbrecht was discharged for threereasons.First:The respondents assert that Elbrecht was discharged becauseof a decrease in their business.For over a year, until the spring of 1937, Elbrecht did general re-pair work on trucks at the garage.During the spring of 1937 forthe first time he was assigned to the special work termed protectivemaintenance, which was designed to reduce road failures by periodicinspection of trucks to detect and repair or replace defective parts.Inspection of the entire fleet of 87 trucks consumed, at the most, only50 per cent of Elbrecht's time, each inspection of the fleet taking about5weeks, and approximately 2 months elapsing between each suchinspection.The rest of his time Elbrecht still spent on general repairwork.The respondents assert that toward the end of September 1937, theirtruck haulage decreased, and that therefore the amount of protectivemaintenance work then diminished.Clarence Roemer, hereinafterreferred to as Roemer, testified that because of this decrease in truckhaulage, after having ascertained from John Murphy, superintendentof maintenance at the garage, that Elbrecht was the only unmarriedmechanic employed by the respondents, he ordered Elbrecht dis-charged, although Elbrecht admittedly was senior in length of serviceto John Mattiola, one of the mechanics who had been employed forabout 10 months at the garage.The following table shows the extent of the respondents' businessduring this period :MonthTruck-daysTruck-daysTruck-daysPer centAvailableBusyIdleIdleJuly 1937-----------------------------------------2,2101,23098043 33August 1937--------------------------------------2,2101,155 51,054 547 7September 1937-----------------------------------2,1251,22490142 4October 1937-------------------------------------2,2101,136 51,073 548.6For the entire year 1937--------------------------26,15313,62512, 55848The above table shows that although the respondents' haulingbusiness declined in October as compared with September, this de-5 The painters,truck drivers,and helpers employed by the respondents are all membersof the other unions. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDcline was but slightly more than that suffered in August when therespondents did not discharge Elbrecht and was but a fraction belowthe respondents' average business for the entire year.Moreover, therespondents admit that since Elbrecht's discharge, protective main-tenance work is still done, although asserting that the amount of ithas diminished.Either George Elliott, a mechanic employed atthe garage prior to Elbrecht's discharge, or McClane, the mechanichired 9 days after Elbrecht's discharge, now performs protectivemaintenance work.For over a year before he was assigned to protective maintenancework, and even while he was assigned to this work, Elbrecht didgeneral repair work at the garage.The evidence is clear that de-spite any slight decrease in protective maintenance work there wasample general repair work at the time of his discharge to requireElbrecht's services.His discharge occurred at the very time whenthe respondents were making the seasonal change of 20 truck bodies,hereinbefore described.The' work, which lasts for 2 months, hadbeen begun in September. Indeed, for 2 weeks prior to his dis-charge, Elbrecht had been engaged in changing truck bodies andnot on protective maintenance work.aMoreover, none of the othermechanics employed at the garage on September 25, 1937, havebeen discharged or laid off since that date, and on October 4, 1937,the respondents hired another mechanic, one McClane, who is stillemployed at the garage.Murphy informed Elbrecht of his discharge at noon on September 25.Murphy testified that he refused to give Elbrecht any reason for thisaction, referring him to Roemer for an explanation.On September 27Elbrecht saw Roemer, who informed him that he was dischargedbecause he was the only unmarried mechanic in the shop and becausethe respondents were cutting down expenses and were going to turnin 17 trucks and lay off another man. According to the testimony ofthe respondents' witnesses,Murphy and Roemer, no other reasonswere given Elbrecht for his discharge.There is no evidence, nor did Roemer assert at the hearing, that heever contemplated discharging another employee or turning in 17trucks, and in fact the respondents did not do so.On October 29 andNovember 2, according to the testimony of Murphy, he informed oneJames Brinkerhoff, whom he believed to be a prospective employer ofRoemer testified that on2 of the 3days previousto Elbrecht'sdischarge he had seenthe latterengagedin protectivemaintenancework, and thatthe changing of the truckbodies did not start untilOctober first.Murphytestifiedthat in 1937the changing ofthe truckbodies beganin September.Murphy, andnot Roemer,assigned Elbrecht toprotectivemaintenancework on thebasis of recordsshowing themiles traveled by thetrucks since their last inspection.Under thesecircumstances,we are of theopinion,and we find,that Elbrecht's testimonythat,he was engaged in changing truck bodies for2 weeks prior to his dischargeis to be credited. ROEMER BROS.TRUCKING COMPANY557Elbrecht that the latter had been discharged because the respondentshad had "some trouble" with him.Murphy made no reference to adecrease in business as the cause of Elbrecht's discharge.Similarly,the respondents' answer contains several reasons for Elbrecht's dis-charge but does not mention a decline in business as one of the causesthereof.At the hearing, however, the respondents' assertion of, andfailure to assert a decline in business as a reason for Elbrecht's dis-charge is not explained by any testimony in the record and castsfurther doubt upon the validity of this alleged reason.We find that the respondents' contention that a decrease in businesscaused Elbrecht's discharge is untenable.We are of the opinion thatRoemer's statements to Elbrecht on September 27 were deliberatefabrications designed to conceal the respondents' true motives.Suchconcealment casts great suspicion upon these motives.Second:The respondents assert that Elbrecht's discharge was causedby his inefficiency and the fact that he failed to do his work properly.The only complaints concerning Elbrecht's work relate to protec-tive maintenance.His first year's work with the respondents on othertasks admittedly was satisfactory. Indeed, he received a raise of 5cents an hour in December 1936.Moreover, of the 4 mechanics on theday shift, Elbrecht was chosen to perform protective maintenancework.Nor were there any complaints concerning his work, apartfrom protective maintenance, during the year 1937, and it must beremembered, as previously described, that at least half of his workincluding the last 2 weeks of his employment, was not protectivemaintenance.The respondents introduced in evidence a list of 17 truck motorfailures allegedly caused by Elbrecht's faulty inspection.Roemerfirst testified that this list represented only a portion of the failuresattributed to Elbrecht's inefficiency, but later he retracted this state-ment and stated that this list comprised all the failures which therespondents claimed were attributable to Elbrecht.Roemer also testi-fied that he had documentary evidence to substantiate all 17 failures.Later he retracted this testimony and stated that he had documentsin the form of six repair bills paid by the respondents to substantiateonly six of the failures.7The evidence introduced at the hearing iscompletely inconclusive concerning Elbrecht's responsibility for these17 motor failures. In the first place, the evidence establishes that,although the defects listed as causes of the 17 road failures can incertain instances be detected by inspection, in many cases they can-not.8The evidence does not show whether or not these road failures7 At least one bill relates to a breakdown not on the respondents' list.8Elbrecbt,of course,did not tear down the trucks or motors in inspecting them. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere due to defects Elbrecht should have detected.There is no evi-dence that either Murphyor Roemerever investigated these roadfailuresin aneffort to determine whether Elbrecht was responsiblefor them-a step that they ordinarily would have taken before dis-charging an otherwise competent mechanic.Furthermore, Elbrechtinspected the trucks only when ordered to do so by Murphy, who keptthe mileage records.The list containsno mileage figuresfor the pe-riod between Elbrecht's inspection of the trucks and their breakdownsand, therefore, it is impossible for us to determine whether the failureswere caused by Elbrecht's original faulty inspection or Murphy'snegligence in not having the trucks inspected often enough.Also, foronly five of the listed failures did the respondent give the date of thealleged inspection by Elbrecht.In two cases the breakdowns occurredapproximately 2 months after Elbrecht's inspection;in oi^e case theinspection date given is subsequent to the date of the breakdown.Thelist alsoshows that in severalcases thesame truck broke down be-cause of approximately the same defect within a very short periodof time, and there is no evidence to indicate whether the breakdownssubsequent to theoriginal one werecaused by Elbrecht'soriginalfaulty inspection or subsequent faulty repair work done by othermechanics.Finally, Murphy testified that the trouble with Elbrecht'swork began about 4 weeks before the latter's discharge.The respond-ents' own documentary evidence shows that only 5 of the 17 listed fail-ures occurred during this period.9The last road failure attributed by the respondents to Elbrechtoccurred on September 8.No reason appears why the respondents,if they discharged Elbrecht for these road failures, waited 2 fullweeks, during which there were no complaints concerning his effi-ciency, before taking such action.Moreover, as previously pointedout, the testimony of both Roemer and Murphy is that neither toldElbrecht that inefficiencywas a cause of his discharge when thelatter questioned them on September 25 and 27.Roemer did not ex-plain his failure to do so.Also, on September 27 Roemer gaveElbrecht a. letter of recommendation which read in part as follows :This will serve to advise that the bearer, R. Elbrecht, has beenin our employ for the past 2 year [sic] in the capacity of me-chanic, during which time we have found him to be honest,trustworthy and capable.The statement in the above-quoted letter is inconsistent withRoemer's assertion that he discharged Elbrecht because he attributedOf the 17 failures on the respondents'list, the first two occurred June 10, two laterin June, 6 between July 2 and July 10,1 on July 20,1 on August 3, 1 on August 19,and the last 4 between September 3 and September 8. ROEMER BROS. TRUCKING COMPANY559the 17 roadfailuresto the latter's inefficient inspection.The delayof the respondents in discharging Elbrecht after September 8, andin assertingElbrecht's inefficiency as the cause of his discharge untillongafter Elbrecht was discharged, convinces us that this reason ismerelyan afterthought.In view of the foregoing evidence we give no credence to the testi-mony of MurphyandRoemerconcerning alleged rebukes toElbrecht for his poor work prior to his discharge, and find, in ac-cordance with Elbrecht's testimony, that he did not receive suchrebukes.We find that the respondents'assertionthat Elbrecht was dis-charged becauseof inefficiency or the fact that he failed to performhis work properlyis untrue.Third:The respondents assert that Elbrecht was discharged be-cause of his persistence in neglecting his work in order to talk toother employees at the garage during working hours.Elbrecht denied that he ever spoke to other employees duringworking hours about unionism or any other topic not connected withhis work.Walter Smith,10a mechanicwho worked on the day shift withElbrecht, testified that he had on numerous occasions seen Elbrechttalking with the other employees while at work and that he himselfoften engaged in similar conduct; that on all the above occasions,however, all the employees engaged in talking, including Elbrecht,had remained at work; that the only occasion on which an employeehad stopped work to talk had been when he had once done so inorder to speak to Elbrecht concerning the Union for 3 minutes,while the latter continued to work; and that during the 10 years hehad worked for the respondent he had never been rebuked prior toElbrecht's discharge for talking at work and had never heard any-one elserebuked for such conduct.The respondents concede thatthey have no objection to their employees talking during workinghours so long as they do not stop their work.George Elliott," another day-shift mechanic, testified that all theemployees talked during working hours and that he very frequentlytalked to drivers and other mechanics during working hours ; thatduring the months preceding August 1937, he and Elbrecht hadtalked during working hours; that he had talked about the Unionon several occasionsduring working hours with each of the otherthreemechanics on the day shift-namely, Smith, Elbrecht, andMattiola, and that he did not know whether he or Elbrecht had spent10 Smith was a witness for the respondents.11 Elliott was a witness for the respondents 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore time talking about the Union during working hours.The onlyrebuke that Elliott testified that he received for his talking duringworking hours occurred after Elbrecht's discharge.Murphy testified that previous to September 1937 he had no faultto find with Elbrecht in regard to inattention to work; that during thelast 3 weeks Elbrecht worked he observed him on 7 occasions awayfrom his job during working hours talking with other employees forperiods ranging from 5 to 15 minutes in length; that 2 of these con-versations were with Smith, 1 with Elliott, and the other 4 with the2 floormen; and that on 2 or 3 occasions he rebuked Elbrecht for thisconduct.There is no evidence that Murphy rebuked any of the em.ployees except Elbrecht, prior to the latter's discharge.Roy Emer, the truck dispatcher, testified that on 5 or 6 occasionshe saw Elbrecht during working hours talking for 5 to 15 minuteswith Smith, Elliott, and a truck driver, and that on one occasion,when Elbrecht had been speaking to Elliott, he overheard Murphyrebuke Elbrecht alone for this action.Roemer testified that on "very numerous occasions" he had seen"a great number" of employees talking during working hours, par-ticularly all the day-shift mechanics; that on seven occasions betweenJuly and September 1937, he saw Elbrecht talking with other em-ployees during working hours; that on three of the above occasionsElbrecht was talking to Elliott, on another occasion to Smith, and onethe other three occasions to a truck driver or a floorman ; that the firsttwo times, late in July and early in August before Elbrecht joinedthe Union, when he saw Elbrecht engaging in such activity he did nottake any steps to reprimand Elbrecht ; that the first occasion when herebuked Elbrecht was toward the end of August; and that thereafter,in addition to calling the attention of Murphy to Elbrecht's conduct,he personally rebuked the latter once or twice.There is no evidencethat Roemer ever rebuked anyone except Elbrecht for talking duringworking hours.The evidence also shows that the continual ingress and exit of thetrucks and their drivers, as well as the need for the mechanics tomove about the premises to obtain tools and perform their work, in-evitably results in much conversation during working hours amongthe employees.We find (1) that previous to August 1937, all the respondents'employees, and particularly the mechanics, including Elbrecht, didmuch talking during working hours, often temporarily leaving orstopping their work while so doing, and were never rebuked or disci-plined for such activity; (2) that during August and September 1937all the employees, including Elbrecht, neglected their work no morethan previously by talking during working hours, although much of ROEMER BROS. TRUCKING COMPANY561their conversation then concerned the Union; (3) that during Augustand September 1937, Elbrecht talked no more during working hoursto the neglect of his work than did other employees, and in particularElliott; and (4) that during August and September 1937, despite theirknowledge that all the employees were engaging in the same activity,to almost the same extent, Murphy and Roemer rebuked Elbrechtalone for talking during working hours.On the basis of the evidence set forth below, we are of the opinionthat the reason Roemer and Murphy in August and September 1937for the first time rebuked any employee for talking during workinghours and limited their rebukes to Elbrecht was because of theirknowledge or belief that these conversations pertained to the Unionand that Elbrecht was the leader in this union activity.Soon after Elbrecht joined the Union on August 10, the 3 day-shiftmechanics, as well as the truck drivers, knew of his union membership.Murphy and Roemer testified that they did not know of Elbrecht'sunion membership until after his discharge.Elbrecht testified that at the time of his discharge on September 25Murphy told him that it was due to the falling off in the respondents'business and that "I would not gain anything by joining a labor organ-ization, and that shop conditions were very good around there, andother members [employees] were satisfied, and that I should be."Murphy testified that he gave Elbrecht no reason for his dischargebut told him to see Roemer, and that Elbrecht then lost his temper,threatened to make trouble, and created a scene in the garage. IfElbrecht in fact created such a scene and Murphy then reported theincident to Roemer that day, as Murphy testified, we think it highlyimprobable that Roemer would have given Elbrecht such high praise2 days later in his previously quoted letter of recommendation.12Afew hours after Elbrecht's discharge Murphy, for the first time,rebuked Elliott and Smith for neglecting their work by talkingduring working hours.Murphy then told Elliott that there hadbeen too much time lost from work and that if he, Elliott, was notsatisfied with the working conditions in the plant and if he "wantedto follow Bob [Elbrecht] out," he "could pack up his tools.'-Thesimilarity of Murphy's remarks to Elliott and his remarks to Elbrecht,12Elbrecht also testified,and Murphy denied, that when Murphy discharged him, he,Elbrecht,mentioned Mattiola was junior to him in length of service and Murphy repliedthatMattiola could not be discharged because he owed Roemer$50.Roemer admittedthatMattiola had been indebted to the respondents for as much as $75Roemer testifiedthat Mattiola owed no money when Elbrecht was discharged,that he "didn't tnlnk" thatany loans were made to Mattiola,until after this date,and that he could refer to his"books" to support this "almost positive"belief.These"books" were never produced orreferred to.Under these circumstances,we are unable to agree with the Trial Examiner'sconclusion that Elbrecht's testimony concerning this statement by Murphy about Mattiola'sindebtedness casts doubt on the credibility of Elbrecht'stestimony relating to otherparts of his interview with Murphy on September 25, 1937. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDas testified to by the latter, is apparent. In view of all the above factswe find that Elbrecht's version of his conversation with Murphy onSeptember 25 is substantially correct. In addition, we think it highlyimprobable that Roemer on September 27 would, as he in fact did,deliberately conceal from Elbrecht what the respondentsassert wasone, if not the major,causefor Elbrecht's discharge,unless Roemer,becausehe believed or knew that Elbrecht's conversations with otheremployees concerned the Union, was discharging the latter becauseof this union activity.On October 29 Brinkerhoff telephoned Murphy and, stating thathe wished to employ Elbrecht,13 asked why Elbrecht had been dis-charged.Brinkerhoff testified that Murphy replied that Elbrechthad been discharged because he, Elbrecht, "was a sort of laboragitator."On November 2, Brinkerhoff spoke to Murphy at the garage and,according to his testimony, Murphy told him that Elbrecht had beendischarged for "union activities and agitating in the shop," and thathe,Murphy, did not "want any union in this shop." John Cahott, amechanic not employed by the respondents and who was present atthe time of this interview between Brinkerhoff and Murphy, corrobo-rated Brinkerhoff's testimony.Murphy testified that he told Brinker-hoff that the respondents had discharged Elbrecht because they hadhad "some trouble" with him. In view of the previous remarks ofMurphy to Elbrecht and Elliott, we are of the opinion, and we find,that Murphy made the remarks to Brinkerhoff contained in the testi-mony of Brinkerhoff and Cahott.We find that the respondents rebuked, and finally dischargedElbrecht, not because his talking during working hours interferedwith the work at the respondents' garage, but solely because the re-spondents knew or believed that his conversations concerned the Union.In accordance with our previous decisions, we find that Elbrecht'sdischarge under these circumstances constituted a violation of Section8 (1) and (3) of the Act 1.4In making the above findings of fact, we have in the main followedthe findings of fact of the Trial Examiner.Where we have disagreedwith any findings of the Trial Examiner, we have done so only aftergiving due weight to his findings and conclusions concerning thecredibility of parts of the testimony of certain witnesses. In such13Brinkerhoff, in fact, did not intend to employ Elbrecht at this time.14Matter of American Potash & Chemical CorporationandBorax and Potash Workers'Union No. 20181,3N. L. R.B. 140,151-152, order enforced,National Labor RelationsBoard V. American Potash & Chemical Corporation,98 F. (2d)488 (C.C. A. 9th, 1938) ;Matter of Botany Worsted MillsandTextileWorkers Organizing Committee,4 N. L.R B 2t2 ROEMER BROS. TRUCKING COMPANY563instances we have set forth what we deem adequate reasons for notfollowing the Trial Examiner's findings.The respondents contend that the fact that some of their employees,such as the painters and truck drivers, belong to unions, and the factthat in 1936 the respondents loaned the drivers monies to pay uniondues then in arrears, show their lack of hostility toward the Union.However, the respondents had a strong economic motive for opposingthe Union, since the wage scale demanded by the Union was muchhigher than the wages then paid the mechanics by the respondents."-,We find that the respondents discharged Elbrecht because of hisunion membership and activity.The respondents, by dischargingElbrecht, discriminated in regard to his hire and tenure of employ-ment, thereby discouraging membership in a labor organization andinterfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act.After his discharge, Elbrecht secured temporary employment withUnited Parcel Company from November 18 to December 8, 1937, as agarage mechanic.At the time of the hearing in the present case,Elbrecht was employed as a machinist's helper to erect coal pulver-Engineering Construction Company at $1.251/2 an hour.WhenElbrecht secured this position on January 11, 1938, he was informedthat the job was a temporary one. Elbrecht desires to return to hisformer position in the employ of the respondents.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in Section IIIabove, occurring in connection with the operations of the respondentsdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom,and to take certain affirmative action designed to effectuate thepolicies of the Act and to restore, as nearly as possible, the situationthat existed prior to the commission of the unfair labor practices.We have found that the respondents engaged in unfair laborpractices by discharging Robert Elbrecht.We shall order the re-15 The union scalewas $1.25 an hour. Elbrecht earned $ 85 an hour, and Elliott $ 95 564DECISIONSOF NATIONALLABOR RELATIONS BOARDspondents to offer reinstatement to Elbrecht. Since we do not believethat the respondents could have been expected to reinstate Elbrechtafter they received the Intermediate Report recommending that theinstant complaint be dismissed,- we shall order the respondents tomake Elbrecht whole for any loss of pay he may have suffered byreason of his discharge by payment to him of a sum equal to theamount which he,normally would have earned as wages from Sep-tember 25, 1937, the date of his discharge, to the date of the offerof reinstatement, excluding from the computation of his back paythe period from May 16, 1938, the date of the Intermediate Report,to the date of the Order herein, less his net earnings' during theseperiods for which back pay is computed.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, Lodge #340, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Robert Elbrecht, and thereby discouraging membership inthe International Association of Machinists, Lodge #340, the re-spondents have engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.'Matter of E. R.Hafelinger Company, Inc.,andUnitedWall Paper Crafts of NorthAmerica, Local No.6, 1 N L. R. B. 760;Matter of Brown Shoe Company, Inc.,a Corpora-tion,andBoot and Shoe Workers Union, Local No. 655,1 N. L.R. B. 803.17 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondents,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking work elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B 440 Moniesreceived for work performed upon Federal,State, county, municipal, or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county, municipal or other governmentor governments which supplied the funds for said work-relief projectsSeeMatter ofRepublic Steel CorporationandSteelWorkers Organizing Committee,9 N.L. R.B. 219. ROEMER BROS.TRUCKING COMPANY565ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents, Roemer Bros. Trucking Co., Inc. and Roemer Garage,Inc., their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Association ofMachinists, Lodge #340, or any other labor organization of theiremployees by discharging or refusing to reinstate any of their em-ployees or in any other manner discriminating in regard to the- hireor tenure of employment of their employees or any term or condi-tion of the employment of their employees because of membershipin or activity in connection with any such labor organization;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the rights of their employees to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purposes of collective bargain-ing and other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Robert Elbrecht immediate and full reinstatement tohis former position without prejudice to his seniority or other rightsor privileges previously enjoyed by him;'(b)Make whole Robert Elbrecht for any loss of pay he has sufferedby reason of his discharge by payment to him of a sum equal to theamount which he normally would have earned as wages from Sep-tember 25, 1937, the date of his discharge, to the date of the offer ofreinstatement, excluding from the computation of his back pay theperiod from May 16, 1938, the date of the Intermediate Report, to thedate of this Order, less his net earnings 1s during the periods for whichback pay is to be computed; provided that the respondents shall deductfrom the amount otherwise due Robert Elbrecht a sum equal to thatreceived by him for work performed upon Federal, State, county,municipal, or other work-relief projects during the periods for whichback pay is due him under this Order, and shall pay any such amountdeducted to the appropriate fiscal agency of the Federal, State, county,municipal, or other government or governments which supplied thefunds for said work-relief projects;11See footnote17, supra.1879 ;0-39-vol 13-.',7 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post immediately notices to their employees in conspicuousplaces throughout their several places of business in Newark, NewJersey, stating that the respondents will cease and desist as providedin paragraphs 1 (a) and (b) of this Order;(d)Maintain such notices for a period of at least sixty (60) consecu-tive days from the date of posting;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondents have taken to comply herewith.MR. WILLIAM M. LFISExsoN took no part in the consideration of theabove Decision and Order.